Citation Nr: 1423413	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO. 10-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision rating action of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a personal hearing before a Veterans Law Judge at the RO in June 2011.  He did not appear and has not provided good cause for his absence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the November 2012 Board remand, AMC employees have attempted to contact the Veteran on two occasions in order to request information regarding in-service stressors and to provide proper VCAA notice.  Specifically, a December 2012 VCAA notice, accompanied by authorization for release forms and a VA form 21-0781 were returned to sender in February 2013.  The returned envelope indicated that the address was vacant.  Thereafter, a January 2013 supplemental statement of the case (SSOC) was also returned to sender and marked as unclaimed in February 2013.  However, the record does contain a December 2013 VA letter to the Veteran (providing him a summary of benefits) that reflects a new address for the Veteran, and an October 2013 appellate brief from the Veteran's representative.  However, the record does not contain any additional documented attempts to contact the Veteran or reflect that the SSOC or VCAA notice was sent to the updated address.

In light of above, it appears that the Veteran has relocated.  Nonetheless, it is clear that his address has not been updated in VACOLs, and that the Veteran has not received proper VCAA notification or an SSOC as per the Board's November 2012 remand instructions. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that VACOLs is updated to reflect the Veteran's most recent address of record, as reflected in a December 26, 2013 VA letter to the Veteran, or as otherwise specified by the Veteran.

2. Issue VCAA notice to the Veteran, at his most recent address of record, as reflected in a December 26, 2013 VA letter to the Veteran, or as otherwise specified by the Veteran, with regard to the PTSD aspect of his claim for service connection for an acquired psychiatric disability.  See also 38 C.F.R. § 3.159 (2013). 

3. Contact the Veteran at his most recent address of record, as reflected in a December 26, 2013 VA letter to the Veteran, or as otherwise specified by the Veteran, and request that he provide the names, addresses, dates of treatment, and any necessary authorization for disclosure, for all medical providers who have treated him for a psychiatric disability however diagnosed, since service, that are not already included in the file.  Obtain any outstanding records and associate them with the file. 

4. Contact the Veteran at his most recent address of record, as reflected in a December 26, 2013 VA letter to the Veteran, or as otherwise specified by the Veteran, and request that he provide any additional information, including the approximate dates and specific details regarding his claimed stressors he recounted in the December 2008 VA medical record. 

5. If, and only if, sufficient detail is submitted by the Veteran, the RO should contact the JSRRC and request any existing information related to verification of the Veteran's alleged stressors. 

Thereafter, document in the claims folder whether or not VA deems any reported stressor to have been verified.

6. Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and likely etiology of each currently diagnosed psychiatric disorder, to include PTSD, depression and/or anxiety.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  Based on the examination and review of the record, the examiner is asked to address following: 

a. Does the Veteran have a current psychiatric disorder, to include PTSD, depression and/or anxiety?  If so, specify all current diagnoses for the record. 

b. If the examination results in a psychiatric diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder had its onset during the Veteran's period of active duty or is otherwise related to the reported stressors he experienced while on active duty. 

A complete rationale for all opinions expressed must be provided.

7. Notify the Veteran at his most recent address of record, as reflected in a December 26, 2013 VA letter to the Veteran, or as otherwise specified by the Veteran, that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8. Thereafter, re-adjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



